Citation Nr: 9914047	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97 - 27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for a skin disorder, 
claimed as residual to Agent Orange herbicide exposure.  

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1968 to August 1972, including service in the 
Republic of Vietnam and in waters contiguous to the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

This case was previously before the Board in September 1998, 
and was Remanded to the RO in order to afford the veteran a 
requested travel board hearing at the RO.  That hearing was 
conducted in November 1998 before the undersigned Member of 
the Board sitting at Cleveland, Ohio.


FINDINGS OF FACT

1.  The claim for service connection for post-traumatic 
stress disorder (PTSD) is not plausible.

2.  The claim for service connection for a skin disorder 
claimed as secondary to Agent Orange (AO) herbicide exposure 
is not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

4.  The veteran, who was born in December 1949, served on 
active duty from September 1968 to August 1972.

5.  The veteran is 49 years of age, has a high school 
education, and has work experience as an assembly line worker 
at an automobile manufacturer, as an engine repair 
specialist, and as an employee of the U.S. Postal Service for 
22 years.

6.  The veteran has no service-connected disabilities; his 
nonservice-connected disabilities include major depression, 
currently evaluated as 30 percent disabling, and benign 
postoperative scars from a bilateral herniorrhaphy, currently 
evaluated as noncompensably disabling.  

7.  The veteran's disabilities are not of such severity as to 
preclude an average person from substantially gainful 
employment for the remainder of his life.   


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  The claim for service connection for a skin disorder 
claimed as secondary to AO herbicide exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

3.  The veteran does not have permanent and total disability 
which would preclude an average person from engaging in 
substantially gainful employment.  38 U.S.C.A. §§ 101, 1502, 
1521, 5107(a) (West 1991 & Supp. 1998);  38 C.F.R. §§ 
3.321(b)(2), 3.340, Part 4, §§ 4.15, 4.17, 4.19 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Not Well-Grounded

Service Connection for PTSD and for a Skin Condition 
Secondary to Agent Orange Herbicide Exposure

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for PTSD and for a skin 
condition secondary to AO herbicide exposure.  If he has not, 
his appeal must fail, and VA is not obligated to assist him 
in the development of the claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for PTSD and for a skin condition 
secondary to AO herbicide exposure are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for PTSD and for a skin 
condition secondary to AO herbicide exposure because it did 
not take into account or properly weigh the medical and other 
evidence of record.  It is contended that he has PTSD as a 
consequence of traumatic experiences while serving in the 
Republic of Vietnam.  It is contended that his exposure to AO 
herbicide while serving in the Republic of Vietnam and in the 
waters contiguous thereto caused him to develop a persistent 
itching of the skin and sensitivity to cold. 

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the veteran has PTSD.  
Furthermore, there has been no demonstration, diagnosis, or 
other showing of any disability of the skin, including 
persistent itching or sensitivity to cold.  To the contrary, 
the recent VA psychiatric and general medical examinations, 
conducted in May 1997, showed no findings or diagnoses of 
PTSD or of a skin disorder, including persistent itching or 
sensitivity to cold. 

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has PTSD or any skin disorder, including persistent itching 
or sensitivity to cold.  Further, he testified that no 
physician had ever told him he had PTSD.  The veteran cannot 
meet his initial burden of presenting a well-grounded claim 
by relying upon his own opinions as to medical matters.  
Clarkson v. Brown,  4 Vet. App. 565 (1993);  Grottveit, at 
93.

In the absence of competent medical evidence establishing the 
current presence of PTSD or of a skin disorder, including 
persistent itching or sensitivity to cold, the claims of 
entitlement to service connection for those disabilities are 
not well grounded.  Grottveit at 93;  Tirpak at 611.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) evidence 
of incurrence or aggravation of a disease or injury in 
service in the form of lay or medical evidence; together with 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirements of item (1) are not satisfied because there is 
no competent evidence of PTSD or of any current skin disorder 
in the form of a medical diagnosis.  Chloracne or other 
acneform disease consistent with chloracne, the only skin 
disorder which may be presumptively service-connected in 
veterans with AO herbicide exposure, has not been 
demonstrated or diagnosed.  In addition, the veteran 
testified at his November 1998 hearing that the sensitivity 
of his skin to cold had resolved.  

Further, the requirements of item (2) are not satisfied 
because there is no evidence of incurrence or aggravation of 
PTSD or of a skin disorder in service in the form of 
satisfactory lay or medical evidence.  The veteran's service 
medical records show that his skin was normal at service 
entry and at service separation, and the service medical 
records are silent for complaint, treatment, findings, or 
diagnosis of a psychiatric disability or a skin disorder 
during his period of active service.  

Additionally, the chronicity provisions of  38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  However, the 
medical record is silent for complaint, treatment, findings 
or diagnosis of a skin disorder during active service or 
currently, and there has been no diagnosis of PTSD at any 
time.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Major depression was initially shown in April 1996 and 
subsequently, more than 23 years after final service 
separation, and is attributed by competent medical opinion to 
the veteran's workplace stressors, the loss of his 
employment, the divorce from his wife and loss of custody of 
his children, and a 30-year history of alcohol abuse.  

Finally, the requirements of item (3) are not satisfied 
because, as there is no finding or diagnosis of PTSD or of a 
current skin disorder, including persistent itching or 
sensitivity to cold, no competent medical evidence has been 
presented which establishes a nexus between such claimed 
disability and the veteran's period of active service or his 
conceded exposure to AO herbicide.  To the contrary, private 
and VA physicians have specifically attributed the veteran's 
currently diagnosed major depression to the veteran's 
workplace stressors, the loss of his employment, the divorce 
from his wife and loss of custody of his children, and a 30-
year history of alcohol abuse.  

Where chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage, at 498.  However, 
neither PTSD nor a chronic skin disorder were noted during 
active service and there is no competent evidence, either 
medical or lay, which relates the veteran's current major 
depression or claimed skin disorder, including persistent 
itching or sensitivity to cold, to any inservice 
symptomatology or to AO herbicide exposure.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  As 
noted, the appellant cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.

In the absence of evidence of well-grounded claims for 
service-connection for PTSD and for a skin disorder, claimed 
as residual to AO herbicide exposure, those claims are 
denied. 

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  
However, the Board notes that the veteran may render his 
claims well grounded by submitting competent medical evidence 
showing a current diagnosis of PTSD, or clinical evidence 
showing the presence of a chronic skin disorder during 
service and currently, or competent medical evidence linking 
or relating any current skin disorder to active service or to 
AO herbicide exposure during such service.  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995).

Well-grounded Claim

Entitlement to a Permanent and Total Disability Rating for 
Pension Purposes

The Board finds that the appellant's claim for a permanent 
and total disability rating for pension purposes is plausible 
and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  We further find that the 
facts relevant to that issue have been properly developed and 
that the statutory obligation of VA to assist the veteran in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has been afforded a 
personal hearing, and that he underwent comprehensive VA 
general medical and psychiatric examinations in connection 
with his claim in May 1997.  The Board finds that the 
evidentiary record is sufficient in scope and depth for a 
fair, impartial, and fully informed decision. 

The evidence shows that the veteran served on active duty 
from September 1968 to August 1972, during a period of war, 
and has basic eligibility for VA nonservice-connected pension 
benefits.  The veteran was born in December 1949 and is 
currently 49 years of age, has a high school education, and 
has work experience as an assembly line worker at an 
automobile manufacturer, as an engine repair specialist, and 
as an employee of the U.S. Postal Service for 22 years.  

The law authorizes the payment of pension to veterans with 90 
days or more of recognized wartime service who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct 
and from service-connected disabilities.  In order to 
establish entitlement to VA pension benefits, it is necessary 
that the evidence show that the veteran is permanently and 
totally disabled such as to satisfy the "average person" 
standard, or that he is "unemployable" in the sense that 
such disabilities, permanent in nature, prevent him from 
securing and following substantially gainful employment 
commensurate with his age, his level of education,  and his 
occupational background.  38 U.S.C.A. §§  1502, 1521 (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.321, 3.340, 3.342, and 
Part 4;  Talley v. Derwinski,  2 Vet. App. 282, 287 (1992). 

The schedular criteria for pension is met where the disabled 
person has one permanent disability ratable at 60 percent or 
more or, if there are two or more disabilities, where there 
is at least one disability ratable at 40 percent or more and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 4.16 (1998).  

In  Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
established a test of pension eligibility based on  
38 U.S.C.A. §§ 1502 and 1521 (West 1991 & Supp. 1998).  
According to the Court, permanent and total disability is 
shown either when the veteran is unemployable as a result of 
a lifetime disability or when he suffers from a lifetime 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation.  Id.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation and which is reasonably 
certain to continue throughout the disabled person's life.  
38 C.F.R. § 4.15 (1998).  For pension purposes, the 
permanence of the percentage requirements of  § 4.16 is 
required, but the claims of those who fail to meet the 
percentage standards but 
otherwise meet the entitlement criteria and are unemployable 
may be granted under  38 C.F.R. § 3.321(b)(2) (1998).  When 
the percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.16 
(1998).  

A permanent and total disability rating under the provisions 
of  §§ 4.15, 4.16 and 4.17 will not be precluded by reason of 
the coexistence of misconduct disability when: (a) a veteran, 
regardless of employment status, also has innocently acquired 
100 percent disability, or (b) where unemployable, the 
veteran has other disabilities innocently acquired which meet 
the percentage requirements of  §§ 4.16 and  4.17  and would 
render, in the judgment of the rating agency, the average 
person unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.17(a) (1998).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in  38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998);  38 C.F.R. §§ 4.1, 
4.10 (1998).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In this case, the veteran has no service-
connected disabilities, and his non service-connected 
disabilities are described and discussed below.

The veteran's nonservice-connected disabilities include major 
depression, currently evaluated as 30 percent disabling, and 
postoperative scars from a bilateral 


herniorrhaphy, currently evaluated as noncompensably 
disabling.  The medical evidence of record, including the 
recent VA general medical examination, contains 
no evidence showing that the scars resulting from the 
veteran's bilateral herniorrhaphy are poorly nourished or 
with repeated ulceration; superficial, tender, or painful on 
objective demonstration; or productive of limitation of 
function of the part affected.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998);  38 C.F.R. Part 4, §4.118, Diagnostic Codes 
7803, 7804, and 7805 (1998).  Thus, a compensable evaluation 
is not warranted.

Further, the findings on private examination and on the 
recent VA psychiatric examination provide no basis for 
assignment of an evaluation in excess of the currently 
assigned 30 percent evaluation for the veteran's major 
depression.  

To that point, the Board notes that mental disorders, such as 
major depressive disorders, are assigned disability ratings 
based on a General Rating Formula for Mental Disorders 
described at  38 C.F.R. Part 4, § 4.130 (1998).  That formula 
provides that occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; 


obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
will be rated as 70 percent disabling.  Total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 percent 
disabling.  38 C.F.R. Part 4, §  4.130, Diagnostic Code 9434 
(1998).

The record in this case shows that the veteran has a 
psychiatric diagnosis of major depression, evaluated as a 
major depressive disorder under the provisions of  38 C.F.R. 
Part 4, §  4.130, Diagnostic Code 9434 (1998).  The evidence 
in this case shows that the veteran has a 30-year history of 
alcoholism; that he is in the process of being divorced by 
his spouse; and that he lost his long-term employment at the 
U.S. Postal Service after a series of incidents, culminating 
with his leaving the workplace without authorization because 
of a baby-sitter problem.  He has submitted a long list of 
grievances with the postal service.  

On the recent VA psychiatric examination, mental status 
evaluation of the veteran showed that he was well-oriented 
and cooperative, with relevant and coherent speech.  His 
memory was intact for recent and remote events, and he did 
not exhibit any disjointed thinking.  He appeared anxious 
during the interview, but there was no evidence of delusions, 
hallucinations, or suicidal ideation.  He was able to 
abstract proverbs, do serial seven's, and name the Presidents 
in reverse order.  His insight and judgment were good, and 
there was no evidence of obsessive-compulsive traits.  The 
veteran's symptoms were reported to be primarily the result 
of his major depression.  The Axis I diagnoses included major 
depression, alcohol dependence in remission, and marijuana 
abuse, episodic.  Psychosocial stressors were identified as 
problems with divorce and losing custody of his children.  
His 
Global Assessment of Functioning Score was 60, indicative of 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  

Those findings do not disclose the presence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships such as to warrant assignment of a rating in 
excess of the currently assigned 30 percent evaluation.  

The record in this case presents no evidence or argument to 
reasonably indicate that the provisions of  38 C.F.R. 
§ 3.321(b)(2) (1998) are potentially applicable.  There is no 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating with respect to the veteran's 
disabilities.  Shipwash v. Brown,  8 Vet. App.  218, 227 
(1995).  

Based upon the foregoing, the Board finds that the veteran's 
disabilities are not of such severity as to preclude an 
average person from substantially gainful employment for the 
remainder of his life, taking into consideration his age, 
education, and occupational experience.  38 U.S.C.A. §§ 101, 
1502, 1521, 5107(a) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.321(b)(2), 3.340, Part 4, §§ 4.15, 4.17, 4.19 (1998).  
Accordingly, a permanent and total disability rating for 
pension purposes is denied.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim for service connection for PTSD is denied.

Evidence of a well-grounded claim not having been submitted, 
the claim for service connection for a skin disorder, claimed 
as secondary to AO herbicide exposure, is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

